DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018201838.3 filed on 02/06/2018.
Response to Arguments
Claims 1-6, 8-9, 11-13 are amended.
Claim 10 is canceled
Claim 7 has not been amended .
Applicant's arguments filed on 03/15/2021 have been fully considered
With regards to remarks about “Drawing”, the arguments are persuasive. The amended drawing overcome the objection. Thus objection has been withdrawn.
With regards to remarks about “35 U.S.C 112 Indefiniteness Rejection”, the arguments related to “superordinate” in page “2” is persuasive. The rejection related to this term has been withdrawn. However the new amendment gave rise to new 112(a) and (b) rejections.
With regards to remarks about “35 U.S.C 101 Rejection” regarding claim 12, the arguments related are persuasive. The rejection is withdrawn.
With regards to remarks about “35 U.S.C 101 Rejection” regarding claims 1-11 and 13, the arguments are not persuasive. 

Examiner respectfully disagree with the arguments related to claim 1-11 and 13. F
The amended claim 1 still recites collecting measurement values, comparing them and analyzing them find a state of component. Applicant further argues that the claims are directed to a specific, practical, important problem to be solved and therefor the claims, taken as a whole, amount to significantly more than the abstract idea.
Examiner respectfully disagrees with Applicant’s argument. Examiner notes that a specific abstract idea is still an abstract idea. The solution to the problem, as claimed by the applicant, must recite additional elements that integrate the judicial exception into a practical application. Examiner has examined the claims and has not found any elements that fulfill this requirement. Additionally, unlike Amdocs (Israel) Ltd. v. Openet Telecom, Inc., the instant application is not directed to the improvement in computer and so the comparison is not applicable in this instance. For at least these reasons, Applicant’s arguments are not persuasive.
With regards to remarks about “35 U.S.C 102 Rejections” and “35 U.S.C 103 Rejections”, Applicant’s arguments” are not persuasive. 
Applicant argues – “As noted by the Examiner, these paragraphs describe recognizing the diameter of the drill to be used for a machining process based on the context data (information defined for each type of operation of the process machine 
Examiner respectfully disagree with Applicant’s argument. According to prior art Fukuda, Para[0041], line 7-14, “The context information is information defined for each type of operation of the process machine 200. The context information defined for each type of operation includes a plurality of pieces of context information. The context information includes, for example, information for identifying the tool 213 driven by the drive unit 212. The number of rotations of the drive unit 212, the rotating speed of the drive unit 212, and moving information on the drive unit 212 and the tool 213.” Thus as mentioned in prior art “context information “ can be very diverse which include machine data such as – rotation speed or moving information. It can be also information for identifying the tool 213. As Examiner’s note cites identification is based on specification of instant application -  “Installation type” is defined as any installation itself or a sub function or part of installation (Specification, page 5 –line 15-18, “By way of the installation type, it is also possible, for example, to differentiate between machines such as an excavator, a tractor, a road roller, a turning machine, a compactor or an injection molding machine. An installation type may be a sub-function of an installation (for example excavator arm)”. So the tool is a part of machine and an installation.

Moreover Fukuda teaches in Para [0057], line 9-17, “When the tool 213 is a drill, a model is generated for each diameter of the drill. When three diameters of 1 mm. 3 mm, and 5 mm are available, models are generated for the respective diameters. When the determination unit 102 recognizes the diameter of the drill to be used for a 

Examiner’s Note
Based on specification of instant application - “Installation type” is defined as any installation itself or a sub function or part of installation (Specification, page 5 –line 15-18, “By way of the installation type, it is also possible, for example, to differentiate between machines such as an excavator, a tractor, a road roller, a turning machine, a compactor or an injection molding machine. An installation type may be a sub-function of an installation (for example excavator arm)”).
Based on specification of instant application - “Measurement variable” is defined as parameters captured by the sensors from installation (Specification, page 4, line 12-14, “For the correct monitoring of the installation, specifications about which sensor unit at which point of the installation captures which measurement variables are therefore necessary”).
Based on specification of instant application- “Operating parameter of the installation” is defined as “any variable which can be used to actively influence or control 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding  Claim 1 , claim recites as follows :
“identifying with the control unit a respective measurand of each of the plurality of sensor units based upon the identified installation type;”
identifying with the control unit a respective measurand of each of the plurality of sensor units” supported by specification. Thus the limitation has lack of support of proper written description.
Claim 13 is rejected for similar reason. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1 , the claim recites 
“determining with the control unit an installation type of the monitored installation by comparing the received first plurality of  measurement variables with a second plurality of measurement variables, each of the second plurality of measurement variables associated with a respective one of a plurality of possible installation types in a data set; 
identifying with the control unit a respective measurand of each of the plurality of sensor units based upon the identified installation type; and “
The specification and drawing has support for “measurement variable” but not the “measurand”. According to Wiktionary the definition of “measurand” is as follows
measurand (plural measurands)

2.    (engineering) An object being measured. 
3.     A physical quantity or property which is measured. 
 
Because measurand is not used in the specification, it is unclear which definition of the word is intended to give meaning to the claim limitation. Therefore the claim is indefinite.
Dependent claim 2-9 and 11-12 fails to clarify this. Thus they are also rejected.
Independent claim 13 is also rejected for similar reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims   1-9 and 13 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more that the abstract idea.
Claims 1-9 and 13 are all pertain to statutory classes. (Step 1).

To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1. (Currently amended) A method for monitoring an installation having a plurality of components, comprising: 
detecting each one of a first plurality of measurement variables with a respective one of a plurality of sensor units, each one of the plurality of sensor units
receiving with a control unit each one of the detected first plurality of measurement variables from the plurality of sensor units; 
determining with the control unit an installation type of the monitored installation by comparing the received first plurality of  measurement variables with a second plurality of measurement variables, each of the second plurality of measurement variables associated with a respective one of a plurality of possible installation types in a data set; 
identifying with the control unit a respective measurand of each of the plurality of sensor units based upon the identified installation type; and 
determining with the control unit a state of at least one of the plurality of components of the installation based on at least one of the detected first plurality of measurement variables and the identified respective measurand.  
Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of:  detecting each one of a first plurality of measurement variables with a respective one of a plurality of sensor units, each one of the plurality of sensor units
control unit
With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of determining final state of the installation to be monitored.
To clarify the identified abstract idea in claim 13, the pertinent portion pertaining to abstract idea is bolded.
Claim 13. (Currently amended) An installation system, comprising: 
a plurality of components of an installation; 
a plurality of sensor units configured to detect a plurality of measurement variables, each of the plurality if sensor units  associated with a respective one of the plurality of components; and
 at least one control unit configured to monitor the installation by
 receiving the detected first plurality of measurement variables from the plurality of sensor units; 
determining an installation type of the installation by comparing the detected first plurality of measurement variables with a second plurality of measurement variables, each of the second plurality of measurement variables associated with a respective one of a plurality of possible installation types in a data set,
 identifying a respective measurand of each of the plurality of sensor units based upon the identified installation type; and 
determining a state of at least one component of the plurality of components based on the first plurality of detected measurement variables and the  identified respective measurand.  
Claim 13 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 13 has additional elements of:  a plurality of components of an installation; 
a plurality of sensor units configured to detect a plurality of measurement variables, each of the plurality if sensor units  associated with a respective one of the plurality of components; and
 at least one control unit configured to monitor the installation 
 With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of determining final state of the installation to be monitored.
Claim 2,3,5-9 only recites further details of the abstract idea and do not provide anything more or additional element for the abstract idea. Thus the dependent claims 2, 
Claim 4 and 11 recite additional element by providing specific guideline of “neural network “method for data processing and mentioning about “data network”(claim9)  and “control unit”(cliam11)  as the executing blocks. But none of these additional element establish any practical application of state monitoring of the installation, so they fail Step 2A prong 2.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Claim 1: A method for monitoring an installation having at least one component, comprising: detecting a plurality of measurement variables, each of the measurement variables is respectively associated with at least one of the components of the installation 
receiving with a control unit
determining with the control unit
and  is well known in the art as evidenced by the prior art of  FUKUDA et al. (US 20180356282 A1)( Para[0044], line 1-14, Fig 1, element 101-communication control unit , element 202 ) and MUNK et al. (US 20170248142 A1)( Abstract ,line 1-4,Fig 4).

Claim 13: An installation, comprising:
 a plurality of components of an installation; 
a plurality of sensor units configured to detect a plurality of measurement variables, each of the plurality if sensor units  associated with a respective one of the plurality of components; and
 at least one control unit configured to monitor the installation by
is well known in the art as evidenced by the prior art of FUKUDA et al. (US 20180356282 A1) (Para [0044], line 1-14, element 101-communication control unit , element 202  ) and MUNK et al. (US 20170248142 A1) (Abstract, line 1-4, Fig 4).
at least one control unit configured to monitor the installation is well known in the art as evidenced by the prior art of FUKUDA et al. (US 20180356282 A1)( Fig. 4 , element 101- communication control unit .Para[0040], line 1-3) and MUNK et al. (US 20170248142 A1)( Para[0081], line 10-14, “The pump assembly 120 further comprises electronic parts 129 for controlling the pump assembly 120 and acting as an interface between a service worker or external server and the pump assembly 120.”).
The process of collecting different measurement data using sensor provided for the installation unit and processing these data is a generic technique and well known routine and conventional. The limitations fail to provide anything significantly more than the abstract ideas identified in the claims and as such claim 21 and 32 are  non-statutory under 35 USC 101. 

Claim Rejections - 35 USC §102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 9, and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by FUKUDA et al. (US 20180356282 A1), hereinafter referred to as “FUKUDA”.
Regarding Claim 1, FUKUDA teaches a method for monitoring (Abstract, line 1-2, “A diagnostic device”) an installation (i.e. Fig 1, “Machine Tool 203”) having a plurality of components ( Fig 1, element 203 have multiple component 212- drive unit 213- tool), comprising: 
detecting each one of a first plurality of measurement variables with a respective one of a plurality of sensor units (Para [0044], line 1-6, “The sensor 211 is a sensing unit that detects a physical quantity that varies in accordance with the operation of the process machine 200 and outputs sensing information (sensor data)(i.e. measurement variables).The sensor 211 may be any type of sensors, and may detect any type of physical quantity. For example, the sensor 211 may be a microphone that outputs acoustic data, an acceleration sensor that outputs acceleration data, or an acoustic emission (AE) sensor that outputs AE wave  a first plurality of measurement variables)” and paragraph [0044] “Any number of sensors 211 may be included (i.e. plurality of sensor )”, see also paragraph [0091]), each one of the plurality of sensor units ( Para[0044], line 9-14, “Any number of sensors 211 may be included (i.e. plurality of sensor ) in the machine tool 203(i.e. one component of the installation) . The machine tool 203 may include a plurality of sensors 211 that detect the same physical quantity(i.e. each of the measurement variables ) , or may include a plurality of sensors 211 that detect different types of physical quantities”. According to Para[0045], line 1-3, “the sound  that the tool 213” making can be detected by acoustic sensor and associated with tool 213. According to Para[0041], line 14-15, “moving information on the drive unit “ is example of measurement by accelerometer associated with the driving unit 212 which is a second component of the installation ).
receiving with a control unit each one of the detected first plurality of measurement variables from the plurality of sensor units (Para[0046], line 5-7, “The communication control unit 101, for example, receives the context information and the sensing information (i.e. first plurality of measurement) from the process machine 200 ( Fig. 1 shows process machine has sensor and control unit 101 collecting them . According to Para [0044], this sensors can be single or multiple.”); 
determining with the control unit (Fig 4, determination unit 102) an installation type of the monitored installation by comparing the received first plurality of  measurement variables with a second plurality of measurement variables, each of the second plurality of measurement variables associated with a respective one of a plurality of possible installation types in a data set (Para[0057], line 6-17, “As illustrated in FIG. 5, a model is generated for, for example, each type (i.e. installation type) of the tool 213 to be attached to the process machine 200. When the tool 213 is a drill, a model is generated for each diameter of the drill. When three diameters of 1 mm. 3 mm, and 5 mm are available (i.e. different installation is part of different type of installation), models (i.e. dataset) are generated for the respective diameters. When the determination unit 102 recognizes the diameter of the drill (i.e. second plurality of measurement)  to be used for a machining process based on the context data (i.e. first plurality of measurement) received from the process machine 200, the determination unit 102 selects a learned model corresponding to the diameter of the drill and uses the model for determination.” According to Para [0041], line 7-14, “The context information is information defined for each type of operation of the process machine 200. The context information defined for each type of operation includes a plurality of pieces of context information. The context information includes, for example, information for identifying the tool 213 driven by the drive unit 212, the number of rotations of the drive unit 212, the rotating speed of the drive unit 212, and moving information on the drive unit 212 and the tool 213.” Based on this statement it is clear that context information can be source of “first plurality of measurement variables” and “second plurality of measurement variables”. As an example When context information is-“ the  When context information is “information for identifying the tool 213” it is second plurality of variable”. Then based on the rotation speed and multiple diameter recognition and comparison it can be finalized that a specific diameter tool (i.e. installation type) can be used.)
identifying with the control unit ( Para[0057], determination unit 102) a respective measurand of each of the plurality of sensor units based upon the identified installation type (Para[0041],line 10-15, “The context information includes, for example, information for identifying (i.e. determining ) the tool 213 (i.e. installation type) driven by the drive unit 212”) ; and 
determining with the control unit a state of at least one of the plurality of components of the installation based on at least one of the detected first plurality of measurement variables (Fig. 6, step S103 and step S104, Para[0069], line 1-6, “ The feature extraction unit 104 extracts feature information from the received sensing information (Step S103) (i.e. detected measurement variable). The determination unit 102 determines whether the process machine 200 is operating in a normal state (i.e. state of at least one of the plurality of components of installation ) based on the extracted feature information (i.e. detected measurement variable) and a model (i.e. data set based on  installation type ) corresponding to the received context information (Step S104)” ) and the identified respective measurand (Para [0057], line 6-10, “a model is generated for, for example each type of tool 213 to be attached to the process machine tool. When the tool 213 is a drill a model is generated for each diameter of  the “drill ” 

Regarding Claim 2 FUKUDA teaches the method according to Claim 1, further comprises:
detecting with a further sensor unit at least one component-unspecific measurement variable associated the installation (Para[0065], line 6-12, The context information may be, for example, information on specifications of the tool 213 to be used (diameter of a cutting edge, the number of edges, material of the tool 213, and presence or absence of coating on the tool 213), or information on the work piece to be processed (material, for example) (i.e. This is “component-unspecific  measurement variable associated the installation”.)

Regarding Claim 3, FUKUDA teaches the method according to Claim 1, wherein determining the installation type further comprises: 
determining and comparing correlations between the detected first plurality of measurement variables and the second plurality of measurement variables (Para[0057], line 6-17, “As illustrated in FIG. 5, a model is generated for, for example, each type (i.e. installation type) of the tool 213 to be attached to the process machine 200. When the tool 213 is a drill, a model is generated for each diameter of the drill. When three diameters of 1 mm. 3 mm, and 5 mm are available (i.e. different installation is part of different type of installation), models (i.e. dataset) are generated for the respective diameters. When the determination the context data (i.e. first plurality of measurement) received from the process machine 200, the determination unit 102 selects (i.e. correlation with context data, diameter and corresponding model is made) a learned model corresponding to the diameter of the drill and uses the model for determination.” According to Para[0041], line 7-14, “The context information is information defined for each type of operation of the process machine 200. The context information defined for each type of operation includes a plurality of pieces of context information. The context information includes, for example, information for identifying the tool 213 driven by the drive unit 212. the number of rotations of the drive unit 212, the rotating speed of the drive unit 212, and moving information on the drive unit 212 and the tool 213.” Based on this statement it is clear that context information can be source of “first plurality of measurement variables” and “second plurality of measurement variables”. As an example When context information is-“the rotating speed of the drive unit 212” it can be first plurality of measurement variable”. When context information is “information for identifying the tool 213” it is second plurality of variable. Then based on the rotation speed and multiple diameter recognition and comparison it can be finalized that a specific diameter tool (i.e. installation type) can be used.)

Claim 6, FUKUDA teaches the method according to Claim 1, wherein determining the state of at least one of the components of the installation further comprises: 
determining with the control unit at least one state of wear of the respective component of the installation. (Para [0062], line 20-25, “Thus, the determination performed by the determination unit 102 (i.e. control unit) includes determination of an index indicating, for example, how much the tool 213 (i.e. respective component of the installation) is worn (i.e. state of wear) to determine the state of the operation of the process machine 200.).
Regarding Claim 9, FUKUDA teaches the method according to Claim 1, wherein the  set is provided in a data network (Fig. 11, element 111a -111c are showing the “data network”. In the same figure “MODEL DB_1” and “MODEL_DB_2” are the two data sets which are stored). 

Regarding Claim 11, FUKUDA teaches the method according to Claim 1, wherein the control unit is configured to execute  a computer program to perform the determination of the installation type and the identification of the respective measurand ( Fig 3 shows the configuration of diagnostic device 100 which has a CPU 61 . According to Para[0052], line 1-5, CPU 61 loads a computer program . According to Fig 1, diagnostic device contains determining unit 102. Based on Para [0057], line 12-17, determining unit 102 determine installation type (i.e. diameter type for the drill) and also the identification of the respective measurand (i.e. recognizing the specific drill and associated model))

Regarding Claim 12, FUKUDA teaches the method according to Claim 11, wherein the computer program is stored on a non-transitory machine-readable storage medium (Para [0048], line 1-7, “The CPU 51 controls the entire operation of the process machine 200. The CPU 51 loads a computer program stored in the ROM 52(i.e. machine-readable storage medium) or other storage units onto, for example, the RAM 53 (i.e. machine-readable storage medium) as a work area and executes the computer program to control the entire operation of the process machine 200, thereby implementing its machining function.”)
Regarding Claim 13, FUKUDA teaches an installation (i.e. Fig 1, “Machine Tool 203”), comprising:
a plurality of components of an installation; (Fig 1, Machine tool -213-installation  Drive unit 212, Tool 213 etc.)
a plurality of sensor units (Fig 1, Sensor 211) configured to detect a plurality of measurement variables (Para[0044], line 1-4, “The sensor 211 is a sensing unit that detects a physical quantity that varies in accordance with the operation of the process machine 200 and outputs sensing information (sensor data)(i.e. measurement variables)”), each of the plurality if sensor units  associated with a respective one of the plurality of components (Para[0044], line 9-14, “Any number of sensors 211 (i.e. plurality of sensors)  may be included in the machine tool 203(i.e. one of the plurality  components) . The machine tool 203 may include a plurality of sensors 211 that detect the same physical quantity(i.e. each of the measurement variables ) , or may include a plurality of sensors 211 that detect different types of physical quantities”);and
at least one control unit (Fig 1, “the communication control unit 101”) configured to monitor the installation 
receiving the detected first plurality of measurement variables from the plurality of sensor units ( Para[0046], line 5-7, “The communication control unit 101, for example, receives the context information and the sensing information (i.e. first plurality of measurement)  from the process machine 200 ( Fig 1 shows process machine has sensor and control unit 101 collecting them . According to Para [0044], this sensors can be single or multiple.”); 
determining with an installation type of the  installation by comparing the detected  first plurality of  measurement variables with a second plurality of measurement variables, each of the second plurality of measurement variables associated with a respective one of a plurality of possible installation types in a data set (Para[0057], line 6-17, “As illustrated in FIG. 5, a model is generated for, for example, each type (i.e. installation type) of the tool 213 to be attached to the process machine 200. When the tool 213 is a drill, a model is generated for each diameter of the drill. When three diameters of 1 mm. 3 mm, and 5 mm are available (i.e. different installation is part of different type of installation), models (i.e. dataset) are generated for the respective diameters. When the determination unit 102 recognizes the diameter of the drill (i.e. second plurality of measurement)  to be used for a machining process based on the context data (i.e. first plurality of measurement )received from the process machine 200, the determination unit 102 selects a first plurality of measurement variables” and “second plurality of measurement variables”. As an example When context information is-“ the rotating speed of the drive unit 212” it can be first plurality of measurement variable”. When context information is “information for identifying the tool 213” it is second plurality of variable”. Then based on the rotation speed and multiple diameter recognition and comparison it can be finalized that a specific diameter tool (i.e. installation type) can be used .)
identifying  a respective measurand of each of the plurality of sensor units based upon the identified installation type (Para[0041],line 10-15, “The context information includes, for example, information for identifying (i.e. identifying a respective measurand ) the tool 213 (i.e. installation type)driven by the drive unit 212”) ; and 

determining a state of at least one component of the plurality of based on the first plurality of detected measurement variables (Fig. 6, step S103 and step S104, Para[0069], line 1-6, “ The feature extraction unit 104 extracts feature information detected measurement variable). The determination unit 102 determines whether the process machine 200 is operating in a normal state (i.e. state of one of the plurality of components of installation ) based on the extracted feature information (i.e. detected measurement variable) and a model (i.e. data set based on  installation type ) corresponding to the received context information (Step S104)” ) and the identified respective measurand (Para [0057], line 6-10, “a model is generated for, for example each type of tool 213 to be attached to the process machine tool. When the tool 213 is a drill a model is generated for each diameter of the “drill ”. Based on this statement the identified “diameter” among three choices is the “identified respective measurand”.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA  in view of MUNK et al. (US 20170248142 A1) (hereinafter MUNK). 

Regarding Claim 4, FUKUDA teaches the method according to Claim 1. Fukuda further teaches comprising generating the second plurality of measurement variables (Para[0057], line 6-17, “As illustrated in FIG. 5, a model is generated for, for example, the context data (i.e. first plurality of measurement )received from the process machine 200, the determination unit 102 selects a learned model corresponding to the diameter of the drill and uses the model for determination.”)
FUKUDA is silent with regards to providing values to a neural network
generating the second plurality of measurement variables with the neural network using the provided values (Non-teaching part in bold).
MUNK teaches 
providing values to a neural network (Para[0030], line 8-9, “The learning process can for instance be carried out via the use of a neural network.”)
generating the second plurality of measurement variables with the neural network using the provided values (Para [0030], line 1-9, “the library (i.e. data set) is further adapted to accumulate sound measurements (i.e. measurement variables) processed sound measurements from different pump assemblies. Thereby, it is possible to provide a library of known sound measurements or processed spectrums, whereby the system may better learn to identify different types of faults and optionally dependent on the particular pump assembly type or model (i.e. installation type). The learning process can for instance be carried out via the use of a neural network.” Also based on Para[0025],  installation type)  or mode”) are processed using the neural network (Para [0030], line 8-9, “The learning process can for instance be carried out via the use of a neural network”. So this prior art is using same solution as applicant described to solve the problem of huge data processing.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the data set includes a neural network by way of learning in such a way that values of the measurement variables to be detected for the plurality of possible installation types contained in the data set are processed using the neural network as taught by MUNK in view of FUKUDA for the purpose of using neural network for data processing. Therefore, this technique will help to handle and process large amount of sensor data in a reliable manner.

Regarding Claim 5, the combination of FUKUDA and MUNK teaches the method according to Claim 4.
MUNK further teaches obtaining the values by measuring  corresponding measurement variables at a plurality of possible installations (Abstract , line 3-5, “The pump assembly includes an electric motor and a pump, wherein the pump assembly or electric motor has at least one rotating shaft (i.e. plurality of possible installations)”)with known installation types that are to be monitored.( Para[0079], line 3-6, “ The library may comprise a database over known pump assembly types (i.e. known installation types) and models, known faults and related sound emanating conditions, e.g. linked to measurement variables) measured when the pump is running with liquid, and when running without liquid, a statement as to “Dry run: Yes” or “Dry run: No” can be made and shown on the display of the handheld device as shown in FIG. 5. The system may also as later explained learn to recognize a dry run state, e.g. via a neural network or a database linking a dry run state with associated sound signal patterns or spectrums and possibly the pump type or model (i.e. known installation types)).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA  in view of GLAS (US 20120316694 A1) (hereinafter GLAS). 

Regarding Claim 7, FUKUDA teaches the method according to Claim 1,
FUKUDA is silent with regards to adjusting at least one operating parameter of the installation based on the determined state.  
GLAS teaches adjusting at least one operating parameter of the installation based on the determined state (This process of adjusting is explained in Para [0051]-[0056].Examiner has interpreted “energy “as the “operating parameter” which controls three operating states (Para [0051]). Based on Para [0052] line 1-3, “a “normal state”, in which all installation parts 140, 142,144,150 and the controller 130 of the machine tool 120 are fully in operation and are supplied with energy”. Based on Para [0053], line 1-4, “a “pause state” in which the mechanical portions of the machine tool 120, the drives 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include adjusting at least one operating parameter of the installation based on the determined state as taught by GLAS in view of FUKUDA for the purpose of parameter change based on the state of operation. Therefore, this technique of parameter update will initiate to change of state of overall installation and facilitate to save energy.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over FUKUDA  in view of Peczalski et al .(US 9482573 B2) (hereinafter Peczalski). 
Regarding Claim 8, FUKUDA teaches the method according to Claim 1 further comprising 
 FUKUDA further teaches a plurality of sensor units to the installation; (Para [0044], line 9-10, “Any number of sensors 211 may be included in the machine tool 203.”) 
Fukuda is silent with regards to 
attaching a plurality of sensor units to the installation; 
Peczalski teaches attaching a plurality of sensor units to the installation (Fig.1, element 121-124 - plurality of sensors , element 110- the installation, COL4, line 28 -31, “Machine 110 (i.e. the installation)  may contain a plurality of moving parts or components that are intended to be monitored to ensure proper mechanical operation. A series of accelerometers 121, 122, 123, 124 may be attached (i.e. attaching a plurality of sensor units) to or otherwise directly proximate to various moving components); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include attaching a plurality of sensor units to the installation; and detecting the plurality of measurement variables with the attached plurality of sensor units as taught by Peczalski in view of FUKUDA for the purpose of measuring sensing parameters by machine mounted sensors. Therefore, this technique of permanently mounted or attached sensors can be a reliable complemented source of measurement which will not be contaminated by a background noise (Peczalski, COL1, line 31-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862


/Catherine T. Rastovski/Primary Examiner, Art Unit 2862